Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 1 of 17 PageID #: 6




                EXHIBIT 1
                                 Notice of Removal
                           Herschell Orr v. Dolgencorp, LLC

 Chronological Case Summary and Process/Pleadings Filed in the Daviess County Circuit
                     Court Under Case No. 14C01-2001-CT-000052
2/26/2020   Case 3:20-cv-00049-RLY-MPB Document 1-1  Filed
                                                 Summary   02/26/20 Page 2 of 17 PageID #: 7
                                                         MyCase                -




                 This is not the official court record. Official records of court proceedings may only be obtained directly
                 from the court maintaining a particular record.


    Herschell Orr v. Dolgencorp, LLC
     Case Number                                14C01-2001-CT-000052

     Court                                      Daviess Circuit Court

    Type                                        CT - CivilTort

    Filed                                       01/21/2020

    Status                                      01/21/2020, Pending (active)


   Parties to the Case
    Defendant Dolgencorp, LLC

       Address
       Corporation Service Company
       135 N. Pennsylvanie St., Suite 1610
       Indianapolis, IN 46204

       Attorney
       Katherine Marie Haire
       #3733049, Retained

       Rem inger CO., L.P.A.
       8909 Purdue Rd, College Park Plaza
       Suite 200
       Indianapolis, IN 46268
       317-352-5240(W)


   Plaintiff     Orr, Herschell

       Address
       900 S Meridian Street Apt 29
       Washington, IN 47501

       Attorney
       Phillip Dale Olsson
       #2941653, Retained

       KEN NUNN LAW OFFICE
       104 South Franklin Road
       Bloomington, IN 47404
       812-332-9451(W)



   Chronological Case Summary
    01/21/2020 Case Opened as a New Filing


    01/22/2020        Appearance Filed
                  Appearance

                  For Party:                    Orr, Herschell

                  File Stamp:                   01/21/2020




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tIbiI6IklES1 ZxbF8zTzNjYi 1 HMmhSbWQ2YUtzOVB6T2xzNE5YUIVMUjIP.   1/3
2/26/2020   Case 3:20-cv-00049-RLY-MPB Document 1-1  Filed
                                                 Summary   02/26/20 Page 3 of 17 PageID #: 8
                                                         MyCase                              -




       01/22/2020        Subpoena/Summons Filed
                    Dolgencorp Summons

                    Filed By:                       Orr, Herschell
                    File Stamp:                     01/21/2020

       01/22/2020        Complaint/Equivalent Pleading Filed
                    Complaint for Damages

                    Filed By:                       Orr, Herschell
                    File Stamp:                    01/21/2020

       02/06/2020       Service Returned Served (E-Filing)
                    Return of Service for Dolgencorp

                    Filed By:                      Orr, Herschell
                    File Stamp:                    02/05/2020

    02/14/2020          Appearance Filed
                    APPEARANCE BY ATTORNEY IN CIVIL CASE

                    For Party:                     Dolgencorp, [[C
                    File Stamp:                    02/14/2020

    02/14/2020          Motion for Enlargement of Time Filed
                    Defendant's Unopposed Motion for Enlargement of Time to File Responsive Pleading to Plaintiff's Complaint

                    Filed By:                      Dolgencorp, [[C
                    File Stamp:                    02/14/2020

    02/14/2020          Order Granting Motion for Enlargement of Time
                    judicial Officer:              Smith, Gregory A
                    Order Signed:                  02/14/2020

    02/15/2020 Automated ENotice Issued to Parties
                    Order Granting Motion for Enlargement of Time           ----   2/14/2020 : Katherine Marie Haire;Phillip Dale Olsson



   Financial Information
   *   Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any balance
       due does not reflect interest that has accrued   -   if applicable   -   since the last payment. For questions/concerns regarding balances
       shown, please contact the Clerk's Office.

   Orr, Herschell
   Plaintiff

   Balance Due (as of 02/26/2020)
   0.00

   Charge Summary




                 This is not the official court record. Official records of court proceedings may only be obtained directly
                 from the court maintaining a particular record.
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ21jp71 kNhc2VUb2tIbiI6IkIES1 ZxbF8zTzNjYi1 HMmhSbWQ2YUtzOVB6T2xzNE5YUlVMUjIP... 2/3
 2/26/2020   Case 3:20-cv-00049-RLY-MPB Document 1-1  FiledMyCase
                                                  Summary   02/26/20 Page 4 of 17 PageID #: 9
                                                                              -




https://pubHc.courts.in .gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tIbiI6IkIES1 ZxbF8zTzNjYi1 HMmhSbWQ2YUtzOVB6T2xzNE5YUIVMUjIP... 3/3
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 5 of 17 PageID #: 10
                                                                                       Filed: 1/2112020 9:52 AM
                                                                                                          Clerk
                                             Daviess Circuit Court                     Daviess County, Indiana




                                APPEARANCE FORM (CIVIL
                                             Initiating Party

                                                         14C01-2001-CT-000052
            CAUSE NO:


    1.      Name of first initiating party               Herschell On


    2.      Telephone of pro se initiating party        NA


    3.      Attorney information (as applicable          Is! Phillip Olsson
            for service of process)                     PHILLIP OLSSON, #29416-53
                                                        Ken Nurni Law Office
                                                        104 S. Franklin Road
                                                        Bloomington, IN 47404
                                                        PHONE:         812 332-9451
                                                        FAX:            812 331-5321


    4.      Case type requested                         CT (Civil Tort)


    5.      Will accept FAX service                     YES


    6.      Are there related cases                     NO


    7.      Additional information required by
            State or Local Rules




    Continuation of Item I (Names of initiating         NAME:
    parties)                                            NAME:


    Continuation of Item 3 (Attorney information
    as_applicable _for service of process)
 Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 6 of 17 PageID #: 11
                                                                                                                           Filed: 1/21/2020 9:52 AM
                                                                                                                                               Clerk
                                                        Daviess Circuit Court                                              Daviess County, Indiana


                           CIRCUIT AND SUPERIOR COURTS FOR THE COUNTY OF DAVIESS
                                              STATE OF INDIANA
                                      COURTHOUSE, 200 E. WALNUT STREET
                                         WASHINGTON, INDIANA 47501
                                           TELEPHONE: 812 254-8664
HERS CHELL ORR
                                     Plaintiff(s)

                   VS.                                           No.       14C01-2001-CT-000052
DOLGENCORP, LLC
                                     Defendant(s)


                                                            SUMMONS

The State of Indiana to Defendant: Dolgencorp, LLC, do Corporation Service Company, 135 North Pennsylvania St..
Ste. 1610, Indianapolis, IN 46204

         You have been sued by the person(s) named 'plaintiff" in the court stated above.

       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have
twenty-three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.


Date   1/21/2020
                                                                 CLERK DAVIES S CIRCUIT/ S4                 R€9'UP TS

PHILLIP OLSSON #29416-53                                                                                               L
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE                                                                             .>                -


104 S FRANKLIN ROAD
BLOOMINGTON, IN 47404                                                                           0    S       .
                                                                                                                  --



TELEPHONE: (812)332-9451
                                                                                                     --



                                  ACKNOWLEDGEMENT OF SERVICE OF SUMMONS',,

        A copy of the above summons and a copy of the complaint attached thereto were received y             at
this    day of            1 2020.


                                                                    SIGNATURE OF DEFENDANT
PRAECIPE: I designate the following mode of service to be used by the Clerk.

         By certified or registered mail with return receipt to above address.

U       By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons
        and complaint at his dwelling house or usual place of abode with some person of Suitable age and discretion residing
        therein.

U       By               delivering a copy of summons and complaint personally to defendant or by leaving a copy of the
        summons and complaint at his dwelling house or usual place of abode.

U       By serving his agent as provided by rule, statute or valid agreement, to-wit:

                                                                KEN NUNN LAW OFFICE


                                                                 BY: /s/ Daniel Gore
                                                                         ATTORNEY FOR PLAINTIFF
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 7 of 17 PageID #: 12




CERTIFICATE OF MAILING: I certify that on the day of                       ,  2020, I mailed a copy of this summons and a copy
of the complaint to each of the defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

         Dated this    day of                 2020



                                                                         CLERK, DAVIESS CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: I hereby certify that service of summons with return receipt requested
was mailed on the -
                    day of              2020, and that a copy of the return of receipt was received by me on the
                                              ,                                                                  day of -

             2020, which copy is attached herewith.


                                                                         CLERK, DAVIESS CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the _day of______
-,  2020, I mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail,
and the same was returned without acceptance this      day of-
                                                                         2020_, and I did deliver said summons and a copy
of the complaint to the Sheriff of Daviess County, Indiana.

        Dated this    -
                       day of                     1   2020


                                                                         CLERK, DAVIESS CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the         day of   -
                                                                                      2020, and I served the same on the
day of    2020.
             _
             ,


       1.   By mailing a copy of the summons and complaint personally to          ________
                                                                                             address

        2.       By delivering a copy of summons and complaint personally to
        3        By leaving a copy of the summons and complaint at                                       the dwelling house or
                 usual place of abode of defendant:                                       (Name of Person) and by mailing by first
                 class mail a copy of the summons on the         day of
                                                                 -
                                                                                       2020 to                            his last
                 known address.
        4.       By serving his agent as provided by rule, statute or valid agreement to-wit:__________________________________

        5.       Defendant cannot be found in my bailwick and summons was not served

        And I now return this writ this   day of
                                          -
                                                                 2020.


                                                                         SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

        1.       By delivery on the day of
                                    -
                                                               2020_ a copy of this summons and a copy of the complaint to
                                                                 ,


                 each of the within named defendant(s)
        2.       By leaving on the  -
                                       day of                  2020 for each of the within named defendant(s)______________
                                                                 1

                                                a copy of the summons and a copy of the complaint at the respective dwelling
                 house or usual place of abode with                              a p erson of suitable age and discretion residing
                 therein whose usual duties or activities include prompt communication of such information to the person
                 served.
        3.                                                                                     and by mailing a copy of the
                 summons without the complaint to                                              at
                         the last known address of defendant(s).
        All done in Daviess County, Indiana.
Fees:
                                                                         SHERIFF or DEPUTY
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 8 of 17 PageID #: 13
                                                                                           Filed: 1/2112020 9:52 AM
                                                                                                              Clerk
                                         Daviess Circuit Court                             Daviess County, Indiana




   STATE OF INDIANA                   )                 IN THE DAVIES S                  COURT
                                      ) SS:
   COUNTY OF DAVIESS                  )                 CAUSE NO. 14C01-2001-CT-000052

  HERS CHELL ORR

         VS.

  DOLGENCORP, LLC


                              COMPLAINT FOR DAMAGES

         Comes now the plaintiff, Herschell On, by counsel, Ken Nunn Law Office, and for
  cause of action against the defendant, Dolgencorp, LLC, alleges and says:

        1.      That on or about August 25, 2019, the plaintiff, Herschell On, was a
  customer at the Dollar General, located at 900 W. National Hwy, in Washington, Daviess
  County, Indiana.

          2.     That on or about August 25, 2019, the plaintiff, Herschell On, tripped over
  a plastic soda bottle that was in the aisle of the store.

         3.     That it was the duty of the defendant to use ordinary care and diligence to
  keep and maintain the said premises in a condition reasonably safe for its intended uses
  and free from all defects and conditions which would render the premises dangerous and
  unsafe for plaintiff, or present an unreasonable risk of harm to plaintiff in his lawful use
  of same.

          4.      That it was the duty of the defendant to exercise reasonable care to protect
  plaintiff, by inspection and other affirmative acts, from the danger of reasonably
  foreseeable injury occurring from reasonably foreseeable use of said premises.

         5.     That it was the duty of the defendant to have available sufficient personnel
  and equipment to properly inspect and maintain the aforesaid premises in a condition
  reasonably safe for plaintiff and free from defects and conditions rendering the premises
  unsafe.

         6.     That it was the duty of the defendant to warn plaintiff of the dangerous and
  unsafe condition existing on said premises.
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 9 of 17 PageID #: 14




                                               IPA

         7.      That the defendant knew or should have known of the unreasonable risk of
   danger to the plaintiff but failed either to discover it or to correct it after discovery.

          8.     That the fall and resultant permanent injuries of plaintiff were caused by the
   negligence of the defendant who failed to utilize reasonable care in the inspection and
   maintenance of said premises.

         9.     That the aforesaid acts of negligence on the part of the defendant were the
   proximate cause of the injuries sustained by the plaintiff.

         10.     That the plaintiff has incurred medical expenses and other special expenses,
   and will incur future medical expenses and other special expenses, as a direct and
   proximate result of defendant's negligence.

         WHEREFORE, the plaintiff demands judgment against the defendant for
  permanent injuries in a reasonable amount to be determined at the trial of this cause, for
  medical expenses and other special expenses, for future medical expenses and other
  special expenses, court costs, and all other proper relief in the premises.


                              REQUEST FOR TRIAL BY JURY

         Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

  matter be tried by jury pursuant to Trial Rule 38.

                                      KEN NUNN LAW OFFICE


                                      BY: /s/Phillip Olsson
                                          PHILLIP OLSSON, #29416-53
                                          ATTORNEY FOR PLAINTIFF



  PHILLIP OLSSON, #29416-53
  KEN NUNN LAW OFFICE
  104 S. FRANKLIN ROAD
  BLOOMINGTON, IN 47404
  TELEPHONE: 812 332-9451
  FAX: 812 331-5321
  ATTORNEY FOR PLAINTIFF
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 10 of 17 PageID #: 15
                                                                                                 Filed: 2/5/2020 1:36 PM
        UNITED STATES
 A2   - POSTAL SERVICE.
                                                                                                —Daiess-Circuit Court
                                                                                                Daviess County, Indiana




Mailer: Ken Nunn Law Office

Date Produced: 02/03/2020

ConnectSuite Inc.:

The following is the delivery information for Certified Mai lTM/RRE item number 9214 8901 9403 8304
7585 93. Our records indicate that this item was delivered on 01/27/2020 at 09:48 am. in
INDIANAPOLIS, IN 46204. The-scanned-image                         information is provided below.

Signature of Recipient:                            c-of
                                          ML




Address of Recipient :
                               ry




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.


This USPS proof of delivery is linked to the customers mail piece information on file
as shown below:
 DOLGENCORP LLC
 C/O: CORPORATION SERVICE COMPANY
 135 N PENNSYLVANIA ST STE 1610
 INDIANAPOLIS IN 46204-2448




Customer Reference Number:           C 1869902.10703732
Return Reference Number:             H. Orr
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 11 of 17 PageID #: 16
USPS MAIL PIECE TRACKING NUMBER: 420462049214890194038304758593
MAILING DATE:     01/23/2020
DELIVERED DATE: 01/27/2020
CUSTOM 1:


MAIL PIECE DELIVERY INFORMATION:
 DOLGENCORP LLC
 CIO: CORPORATION SERVICE COMPANY
 135 N PENNSYLVANIA ST STE 1610
 INDIANAPOLIS IN 46204-2448



MAIL PIECE TRACKING EVENTS:
 01/23/2020 13:41    PRE-SHIPMENT INFO SENT USPS AWAITS ITEM      BLOOMINGTONIN 47404
 01/24/2020 00:32    PICKED UP                                    UNKNOWN 46200
 01/24/2020 00:47    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 01/25/2020 03:47    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 01/27/2020 08:17    ARRIVAL AT UNIT                              INDIANAPOLIS,IN 46204
 01/27/2020 08:28    OUT FOR DELIVERY                             INDIANAPOLIS,IN 46204
 01/27/2020 09:48    DELIVERED INDIVIDUAL PICKED UP AT USPS       INDIANAPOLISIN 46204
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 12 of 17 PageID #: 17
                                                                                                   Filed: 2/14/2020 11:41 AM
                                                                                                       Daviess Circuit Court
                                                                                                    Daviess County, Indiana




        STATE OF INDIANA                 )                     DAVIESS CIRCUIT COURT
                                         )
                                         )
        COUNTY OF DAVIESS                )                     CASE NO. 14C01-2001-CT-000052



        HERS CHELL ORR,
                                      Plaintiff,               )
                                 V.                            )
                                                               )
        DOLGENCORP, LLC                                        )

                                      Defendant.               )

                           APPEARANCE BY ATTORNEY IN CIVIL CASE

           1. The party on whose behalf this form is being filed is:

           Initiating                  Responding X                 Intervening          ;   and

           the undersigned attorney and all attorneys listed on this form now appear in this case for
           the following parties:

          Name of parties:            DOLGENCORP, LLC

          2. Attorney information for service as required by Trial Rule 5(13)(2):

          Name: Katherine M. Haire                  Atty. Number:           3 1330-49

          Address: Rerninger Co., LPA, College Park Plaza, 8909 Purdue Road

                        Suite 200, Indianapolis, Indiana 46268

          Phone:        317-352-5240                Fax:       317-228-0943

          E-mail Address:             khaire(reniinger, corn

   3.     This is a         CT        case type as defined in administrative Rule 8(B)(3).

          4. I will accept service by:
                 Fax at the above noted number:                    Yes                  No X
                 Email at the above noted address:                 Ye.s                 NoX

   5.     This case involves child support issues.         Yes                 No      X     (If )es,
          supply social security numbers Jbr allf/tmili' mein hers on a separately attached document
          filed as confidential injbrination on light green paper. Use Form TCM-TR3. 1-4.)
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 13 of 17 PageID #: 18




   6.      This case involves a protection from abuse order, a workplace violence restraining order,
           or a no contact order.     Yes_____           No X         (if Yes, the initiating party must
           provide an address for the purpose of legal service but that address should not be one that
           exposes the whereabouts of a petitioner.) The party shall use the following address for
           purposes of legal service:              N/A

   7.      This case involves a petition for involuntary commitment. Yes                NoX

   8.      If Yes above, provide the following regarding the individual subject to the petition for
           involuntary commitment.                     N/A

   9.      There are related cases: Yes              No      X     f Yes, list on continuation page.)

   10.    Additional information required by local rule:             N

   11.    There are other party members:         Yes       No X       If Yes, list on continuance
          page.)

   12.    This form has been served on all other parties and Certificate of Service is attached: Yes
                  X               No




                                                 Respectftilly submitted,


                                                     /s/ Katherine M. Haire
                                                 Katherine M. Haire (31330-49)
                                                 REMINGER CO., LPA
                                                 College Park Plaza
                                                 8909 Purdue Road
                                                 Suite 200
                                                 Indianapolis, IN 46268
                                                 T: 317-352-5240
                                                 F: 317-228-0943
                                                 khairereminger. corn
                                                 Attorney for Defendants

                                    CERTIFICATE OF SERVICE

           I certify that the foregoing document has been filed in accordance with Trial Rule 86
   using the Court's Electronic Filing System, which will send notice on this 14th day of
   February, 2020 to all registered parties.

   Phillip Olsson
   104 S. Franklin Road
   Bloomington, IN 47404
                                                    /s/ Katherine F[. [loire
                                                 Katherine M. Faire (31330-49)
                                                 REMINGER CO., LPA
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 14 of 17 PageID #: 19
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 15 of 17 PageID #: 20
                                                                                              Filed: 2/1412020 11:41 AM
                                                                                                  Daviess Circuit Court
                                                                                               Daviess County, Indiana




      STATE OF INDIANA               )                  DAVIES S CIRCUIT COURT
                                     )
                                     )
      COUNTY OF DAVIESS              )                  CASE NO. 14C01-2001-CT-000052



      HERSCHELL ORR,
                                  Plaintiff,            )
                             V.                         )
                                                        )
      DOLGENCORP, LLC                                   )
                                                        )
                                  Defendant.            )

             DEFENDANT'S UNOPPOSED MOTION FOR ENLARGEMENT
       OF TIME TO FILE RESPONSIVE PLEADING TO PLAINTIFF'S COMPLAINT

          Defendant, Dolgencorp, LLC, by counsel, pursuant to Rule 6(B) of the Indiana Rules of

   Trial Procedure, moves the Court for an enlargement of time of thirty (30) days in which to answer

   or otherwise respond to Plaintiffs Complaint, up to and including March 20, 2020, and in support

   therefor would show the Court as follows:

          1.      Defendant was served with the original Complaint via Certified Mail on January

   27, 2020.

          2.      A responsive pleading to the original Complaint is due on or about February 19,

   2020, and said time has not yet expired.

          3.      That no prior enlargement of time has been requested.

          4.      That said additional time is necessary to enable counsel to confer with clients to

   review the facts and prepare an appropriate response to the Complaint.

          5.      The undersigned has conferred with counsel for Plaintiff, and he has no objection

  to this requested extension of time in which to file a responsive pleading.
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 16 of 17 PageID #: 21




           WHEREFORE, Defendant, Dolgencorp, LLC, by counsel, prays for an additional thirty

   (30) days, up to and including March 20, 2020, in which to answer or otherwise respond to

   Plaintiff's Complaint for Damages, and for all other just and proper relief in the premises.


                                                 Respectfully submitted,


                                                    /s/ Katherine M Haire
                                                Katherine M. Haire (31330-49)
                                                REMINGER CO., LPA
                                                College Park Plaza
                                                8909 Purdue Road
                                                Suite 200
                                                Indianapolis, IN 46268
                                                T: 317-352-5240
                                                F: 317-228-0943
                                                khairereminger.com
                                                A ttorney for Defendant

                                   CERTIFICATE OF SERVICE

           I certify that the foregoing document has been filed in accordance with Trial Rule 86
   using the Court's Electronic Filing System, which will send notice on this     14k" day of
   February, 2020 to all registered parties.

   Phillip Olsson
   104 S. Franklin Road
   Bloomington, IN 47404
                                                   /s/ Katherine Alf. 1/faire
                                                Katherine M. Haire (3 1330-49)
                                                REMINGER CO., LPA
Case 3:20-cv-00049-RLY-MPB Document 1-1 Filed 02/26/20 Page 17 of 17 PageID #: 22




      STATE OF INDIANA               )                     DAVIES S CIRCUIT COURT
                                     )
                                     )
      COUNTY OF DAVIESS              )                     CASE NO. 14C01-2001-CT-000052



      HERSCHELL ORR,
                                  Plaintiff,               )
                             V.                            )
                                                           )
      DOLGENCORP, LLC                                      )
                                                           )
                                  Defendant.               )

    ORDER GRANTING DEFENDANT'S UNOPPOSED MOTION FOR ENLARGEMENT
      OF TIME TO FILE RESPONSIVE PLEADING TO PLAINTIFF'S COMPLAINT

          The Court, having considered the Defendant's Motion for Enlargement of Time to answer

   or otherwise respond to Plaintiffs Complaint, and being duly advised in the premises, hereby

   approves said Motion.

          IT IS THEREFORE ORDERED that Defendant, Dolgencorp, LLC, shall have an

   additional thirty (30) days, up to and including March 20, 2020, in which to Answer or otherwise

   plead in response to Plaintiffs Complaint.

          So Ordered this 14th day of           February                 ,   2020.




                                                      COUf          CE




   Distribution:
   Counsel of record via the Court's Electronic Filing System
